Citation Nr: 1220041	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  10-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an adjustment disorder.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for PTSD and lower extremity peripheral neuropathy, to include as due to Agent Orange exposure.  

In January 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 

With respect to the Veteran's claim for PTSD, the Board notes that recent case law emphasizes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue to the broader issue of entitlement of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder, as is reflected on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims currently on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2011).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2011).  

In this case, there is conflicting evidence as to whether the Veteran has a diagnosis of PTSD which meets the criteria as listed in the DSM-IV.  In April 2008, the Veteran underwent a psychiatric evaluation, conducted by S.G., a certified trauma services specialist and a VA medical contractor.  In the April 2008 evaluation report, S.G. noted that the purpose of the evaluation was to screen for evidence of PTSD symptomatology.  It was noted that the Veteran reported having mental health issues since returning from Vietnam.  After conducting a detailed assessment of PTSD (DAPS), a Beck Depression Inventory (BDI), and administering the PTSD Checklist - Military Version (PCL-M), S.G. diagnosed him with PTSD.  She explained that the diagnosis was determined using a combination of "assessments and history."  

On the other hand, in June 2009, the Veteran underwent a VA examination for his PTSD.  According to the examination report, the VA examiner did not diagnose him with PTSD, but rather "[s]ymptoms of PTSD."  In reaching the diagnosis, the examiner reviewed the Veteran's claims file, conducted a mental status examination, and focused clinical interview.  He also specifically noted that he reviewed the April 2008 evaluation conducted by S.G., which indicated that the Veteran suffers from PTSD, "according to the DAPS as well as her clinical interview."  The VA examiner concluded that the Veteran described symptoms of PTSD, but fails to meet the diagnostic criteria for PTSD because he does not suffer from impairment in work, social or any other important areas of functioning.  

At the hearing in January 2012, the Veteran testified that PTSD symptoms impacted his social life and occupation.  The Board also notes that a November 2009 VA primary care outpatient treatment noted includes a diagnosis of adjustment disorder.

The Court has held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Given the apparent disparity in the diagnoses of record and in light of the evidence of record and testimony, the Board finds that an additional VA examination and opinion is required.  In addition to assisting the Board in obtaining evidence as to the proper diagnosis, a VA examination will assist the Board in determining whether a claimed PTSD stressor is adequate to support a diagnosis of any PTSD.  In this respect, recent regulatory amendments changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  While these recent amendments reduce the evidentiary standard necessary to verify a service stressor alleged to result in PTSD, they require that a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  In July 2008 the Veteran submitted a statement regarding stressors he experienced.  In June 2009 rating decision, the RO indicated that they were able to corroborate stressful incidents in service that may have resulted in PTSD.  Thus, as the record does not contain sufficient medical evidence for the Board to make a decision on the claim, a remand is necessary to obtain another medical examination and opinion.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c)(4).  

Turning to the Veteran's claim for service connection for peripheral neuropathy of the lower extremities, the Veteran contends that his peripheral neuropathy of the lower extremities is attributable to his active military service.  At the January 2012 Board hearing, the Veteran testified that he endured pain and numbness in his feet while in service.  Since discharge from service, the Veteran admitted to experiencing constant pain and numbness in the lower extremities.  He asserts that service connection is warranted for his peripheral neuropathy of the lower extremities, to include as due to Agent Orange exposure.  

In November 2008, the Veteran was afforded a VA examination to determine the etiology of his peripheral neuropathy of the lower extremities.  He reported first experiencing numbness from the ankles down approximately in the 1980s, but was somewhat unsure of the exact timeframe.  After physical examination and nerve conduction velocity (NCV) testing, the VA examiner diagnosed him with mild lower extremity peripheral neuropathy.  The examiner indicated that the Veteran admitted to drinking alcohol for approximately 38 years and currently drinks approximately seven to eight cans of beer a day.  He noted that "[h]eavy alcohol use has been associated with lower peripheral neuropathy . . . ."  Besides the stated possible association between lower peripheral neuropathy and alcohol, the VA examiner failed to provide an opinion as to whether the Veteran's peripheral neuropathy of the lower extremities is attributable to his military service.  

In order to address the deficiencies associated with the November 2008 VA examination report, the Board finds that an additional VA examination and opinion is necessary.  The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether his mild peripheral neuropathy of the lower extremities is etiologically related to his active service.  


Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all health care providers where he has received recent treatment for his acquired psychiatric disorder, to include PTSD and adjustment disorder, and peripheral neuropathy of the lower extremities.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of all related medical records (unless the identified records are already associated with the claims file).  Regardless of whether or not the Veteran responds, obtain his most recent VA treatment records.  

2.  Afford the Veteran a VA psychiatric examination to determine the nature and etiology of any psychiatric disorders that may be present.  Any and all studies, test, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  

After undertaking a longitudinal review of the pertinent medical evidence, the examiner shall render an opinion as to the following: 

(a) At any point since 2008, did/does the Veteran have a diagnosis of PTSD in accordance with DSM-IV?  The examiner is specifically directed to the April 2008 private PTSD evaluation and the June 2009 VA examination report and shall indicate whether such constitute a DSM-IV diagnosis.  

(b) If PTSD is diagnosed, the examiner shall indicate whether the claimed stressors are adequate to support a diagnosis of PTSD, whether the symptoms are related to the claimed stressor and whether the stressors are based on a fear of hostile military or terrorist activity during service.

(c) As to any other psychiatric disability diagnosed, such as adjustment disorder, the examiner shall offer an opinion as to whether such is at least as likely as not associated with the Veteran's active duty service.  

The examiner should fully explain any opinion expressed.  If the examiner cannot render the requested opinion, a full explanation for why the opinion cannot be made must be provided.  

3.  Schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his peripheral neuropathy of the lower extremities.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with the lower extremities should be diagnosed.  With regard to each disability, the appropriate examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the peripheral neuropathy of the lower extremities had its origin in service or is in any way related to the Veteran's active service.  The examiner should fully explain any opinion expressed.  If the examiner cannot render the requested opinion, a full explanation for why the opinion cannot be made must be provided.  

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


